Citation Nr: 0937546	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain for the period prior to 
September 26, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain for the period beginning September 26, 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1995 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that 
granted service connection for hearing loss and assigned a 
non-compensable evaluation for that disability and an RO 
decision that, in relevant part, granted service connection 
for lumbosacral strain and assigned a 10 percent evaluation 
for that disability.  In a December 2004 Statement of the 
Case (SOC) that readjudicated that Veteran's claim for an 
higher rating for lumbosacral strain the rating for this 
disability was increased to 20 percent effective September 
26, 2003.

The Veteran initially also disagreed with the evaluation 
assigned for her aseptic meningitis.  However, in a written 
statement stated in October 2004, she withdrew her appeal 
with respect to this issue.  Additionally, while the Veteran 
initially requested a hearing at the RO, she withdrew such 
request in the same written statement.  Therefore, no hearing 
was held in this matter.  


FINDINGS OF FACT

1.  At the time of her discharge from service, the Veteran's 
hearing loss was not shown to be manifested by worse than a 
level I impairment of auditory acuity in either ear.  Service 
connection was granted.

2.  Recent hearing tests reveal level I hearing in each ear.

3.  During the period prior to September 26, 2003, the 
Veteran's lumbosacral strain was not productive of muscle 
spasm on extreme forward bending; loss of lateral spine 
motion in a standing position; or severe lumbosacral strain 
characterized by listing of the whole spine to the opposite 
side, a positive Goldwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint spaces, or abnormal mobility on forced motion 
combined with other symptoms.  

4.  During the period beginning September 26, 2003, the 
Veteran's lumbosacral strain was not productive of severe 
lumbosacral strain characterized by listing of the whole 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint spaces, or abnormal mobility on 
forced motion combined with other symptoms; forward flexion 
of the thoracolumbar spine to 30 degrees or less; any type of 
ankylosis; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks during 
any 12 month period encompassed by this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the Veteran's service connected bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159,  
3.321, 4.1, 4.3, 4.7, 4.85, 4.86, diagnostic code 6100 
(2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain were not met for the period 
prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, diagnostic 
code 5295. (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain for the period beginning September 26, 
2003 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.71a, diagnostic codes 
5295 (2003), 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which the Court 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 
2002, prior to the rating decisions appealed herein, in which 
the RO informed the Veteran of its duty to assist her in 
substantiating her claims.  This letter explained the effect 
of this duty upon the Veteran's claims, and explained that VA 
already obtained the Veteran's service treatment records and 
VA treatment records and that the Veteran should submit 
evidence such as copies of private treatment records.  The 
letter explained that VA could help the Veteran obtain these 
records.  The Veteran was sent another letter that explained 
VA's duty to assist her in March 2005.  This letter 
specifically identified the types of evidence that VA was 
responsible for obtaining on the Veteran's behalf as well as 
the types of evidence that the Veteran needed to ensure that 
VA received in support of her claim.

The Veteran was not provided the notice about how VA assigns 
disability ratings and effective dates that is mandated by 
Dingess.  However, insofar as the Veteran is not being 
granted a higher rating for her disabilities, this error was 
harmless.  Moreover, the rating decisions that assigned the 
Veteran's initial disability ratings generally explained why 
the Veteran was assigned those ratings, and the Statements of 
the Case (SOCs) that were sent to the Veteran reproduced the 
respective rating criteria applicable to hearing loss and 
lumbosacral strain.  While the Veteran's claims were not 
subsequently readjudicated thereafter, she was provided the 
opportunity to submit additional evidence in support of her 
claims thereby giving her a full and fair opportunity to 
develop them.  Additionally, the Veteran's representative 
demonstrated familiarity with title 38 of the Code of Federal 
Regulations, which includes VA's Schedule for Rating 
Disabilities, insofar as he cited several provisions thereof 
in his September 2009 "Written Brief Presentation."  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

In addition to providing the above described notices to the 
Veteran, VA also must make reasonable efforts to assist him 
or her in obtaining evidence necessary to substantiate his or 
her claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including VA 
treatment records, service treatment records, and the 
Veteran's written statements.  A VA audiological examination 
and 2 VA examinations of the Veteran's spine were provided in 
connection with this claim.  There is no indication that 
other evidence exists that is relevant to the Veteran's 
claims.  The Board therefore finds that the VA satisfied its 
duty to assist the Veteran. 

II.  Initial Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Hearing Loss

Evaluations of bilateral hearing loss disabilities range from 
non-compensable to 100 percent.  This is based on impairment 
of hearing acuity as measured by the results of pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz and the Maryland CNC controlled speech 
discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal 
hearing to Level XI for profound deafness.  These are set 
forth in Table VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech 
discrimination testing is inappropriate due to language 
difficulties, inconsistent speech discrimination scores, or 
an exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86, a level ranging from Level I to Level XI is 
assigned utilizing pure tone threshold testing alone pursuant 
to Table VIA.  38 C.F.R. § 4.85.  

The Board observes that  schedular "...disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

At the Veteran's separation examination in October 1998, pure 
tone thresholds, in decibels, were as follows:  

HERTZ

1000
2000
3000
4000
RIGHT
40
25
20
20
LEFT
30
35
30
30

The average pure tone threshold in decibels was approximately 
26 for the right ear and approximately 31 for the left ear.  
The Veteran's speech recognition ability was not tested.  
Although this test was administered several years before the 
Veteran filed this claim in September 2002, nearly 4 years 
later, the RO nonetheless granted service connection for a 
hearing loss disability.  The Veteran failed to report for a 
VA hearing evaluation and the audiometric values set forth on 
the Veteran's separation exam, which were then the only 
available hearing test results, met the criteria set forth in 
38 C.F.R. § 3.385.  Since Maryland CNC test results were 
unavailable, the Veteran's hearing impairment was assessed 
using Table VIA, which assigns numeric designations for 
hearing impairment based only on puretone thresholds.  This 
yielded a level I impairment of auditory acuity in each ear, 
which is noncompensable pursuant to 38 C.F.R. § 4.85.  

In March 2004, the Veteran sent VA a letter in which she 
claimed that she missed her VA hearing evaluation because she 
moved.  She requested a new examination to assess the current 
severity of her hearing loss.  As a result, a VA examination 
was rescheduled in October 2004.

At that time, pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
15
20
25
LEFT
20
15
25
25

The average pure tone threshold in decibels was 19 for the 
right ear and 21 for the left ear.  The Veteran's speech 
recognition ability was 100 percent in the right ear and 96 
percent in the left ear.  The examiner opined that the 
Veteran's hearing was within normal limits.  The examiner 
noted that while the exam was for an increase in an 
established disability, no hearing loss was noted upon his 
examination of the Veteran's hearing.  This equates to level 
I hearing in each ear, and as such, a noncompensable rating 
is properly assigned.  38 C.F.R. § 4.85.

The Board notes that the Veteran argued that the VA 
examination that she was provided in connection with this 
claim does not adequately reflect her hearing loss because it 
was administered in a sound-controlled settings and because 
it did not assess the level of functional impairment caused 
by her hearing loss.  In Martinak v. Nicholson,  21 Vet. App. 
447 (2007), the Court held that VA's policy to conduct 
audiometric testing in sound-controlled rooms was neither 
plainly erroneous nor otherwise inconsistent with VA's 
regulations concerning medical evaluations. Id at 453.  
Martinak also held that, in addition to objective test 
results, VA audiometric evaluations must fully describe the 
functional effects caused by a hearing disability. Id at 455.  
The functional impairment resulting from the Veteran's 
"hearing loss" disability could not be assessed because 
audiometric testing showed that the Veteran had normal 
hearing.  

The Board considered the Veteran's written statements to the 
effect that she has difficulty hearing and that this 
negatively impacts her ability to work in settings where 
background noise is present.  While the Veteran is competent 
to report observable symptoms such as difficulty hearing, 
see, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992), here, the results of objective testing do not support 
the Veteran's reports of hearing difficulties.  As noted 
above, audiometric testing indicates that the Veteran has 
normal hearing.

The Board additionally finds that the Veteran's symptoms do 
not present such an exceptional disability picture as to 
render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 
(2008) (the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  Insofar as the Veteran currently has normal 
hearing, there is no basis to assign an extraschedular rating 
for hearing loss.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a compensable rating for 
hearing loss is denied.

	B.  Lumbosacral strain

Prior to September 26, 2003, lumbosacral strain was 
evaluation pursuant to diagnostic 38 C.F.R. § 4.71a, 
diagnostic code 5925 (2003) a 10 percent evaluation was 
assigned where this disability was productive of 
characteristic pain on motion.  A 20 percent evaluation was 
assigned where there was muscle spasm on extreme forward 
bending or loss of lateral spine motion that is unilateral in 
the standing position.  A 40 percent evaluation was assigned 
for severe lumbosacral strain characterized by listing of the 
whole spine to the opposite side, a positive Goldwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularities of joint space, or some of these 
symptoms combined with abnormal mobility on forced motion. 

Under current regulations, pursuant to the general rating 
formula for the spine, an evaluation of 20 percent is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 30 percent is 
assigned for forward flexion of the cervical spine 15 degrees 
or less or ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury and 
disease.  38 C.F.R. 4.71a, Code 5243.  

VA's General Counsel held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation. 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2008).  Prior to the 
effective date of the change in the regulation, the Board may 
apply only the original version of the regulation. VAOPGCPREC 
3-2000.

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Veteran was first examined by VA with respect to her back 
in February 2003.  At that time the Veteran complained of 
pain in her lumbar area that came and went.  The pain was 
accentuated by strenuous activities and sitting or standing 
for a long time.  She treated it conservatively with anti-
inflammatories.  She did not use crutches, braces, or canes.  

Upon examination, the Veteran had full range of motion of her 
dorsolumbar spine in all planes.  She did not experience any 
fatigue, weakness, or lack of endurance.  However, the 
Veteran told the examiner that her range of motion was 
restricted during flare ups of low back pain, which could be 
precipitated by repetitive motions.  The examiner noted that 
the Veteran experienced pain on the extremes of ranges of 
motion.  There was no muscle spasm, muscle atrophy, or 
tenderness.  There were no postural abnormalities or fixed 
deformities.  The exam did not show the presence of any 
neurological deficits.

The Veteran's spine was reexamined in December 2004.  At that 
time, the Veteran reported low back pain that was localized 
to the L4-L5 paraspinal area.  There was no radiation of the 
pain reported.  There was occasional stiffness but no 
weakness or fatigability.  The Veteran reported that she 
experienced flare ups of low back pain if she engaged in 
bending, lifting, prolonged standing, or walking for more 
than 10 to 15 minutes.  Her low back pain was eased by 
resting.  The Veteran treated her back pain with ibuprofen or 
acetaminophen as needed.  She did not use any assistive 
devices.  She did not have any bladder or bowel difficulties.

The Veteran reported that she was employed as a secretary and 
was able to perform her job insofar as it was sedentary in 
nature.  She was able to perform her activities of daily 
living, but avoided bending, lifting, and sports activities 
due to her low back pain.  She reported that she was unable 
to carry groceries for a long distance.  

The Veteran's gait was normal.  She was able to flex her back 
forward from 0 to 50 degrees.  She could extend backwards 
from 0 to 10 degrees.  She was able to achieve left lateral 
flexion of 0 to 35 degrees and right later flexion of 0 to 30 
degrees.  With respect to all of these motions, the Veteran 
was limited in her ability to achieve greater range of motion 
by pain and muscle spasm.  Her ability to rotate her back was 
normal and without pain.  She experienced some additional 
limitation of her range of motion due to pain and muscle 
spasm after repetitive motion testing.  No fatigue, 
incoordination, or lack of endurance was shown.  

Examination of the low back revealed tenderness at the L4-L5 
paraspinal area and some muscle spasm at the extremes of her 
range of motion on flexion and extension.  There was no 
effusion, erythematous change, or muscle atrophy noted and 
the musculature of the back was normal.  There was no 
kyphosis, scoliosis, or fixed spinal deformity.  The Veteran 
had full sensation in her lower extremities, her reflexes 
were normal, and there was no weakness or atrophy noted on 
motor examination.  The Veteran did not have any 
incapacitating episodes of intervertebral disk syndrome in 
the last 12 months.   

VA treatment records show that the Veteran experienced 
intermittent low back pain, especially around the site of a 
lumbar puncture that she had while she was in service.  

In her Notice of Disagreement, the Veteran alleged that due 
to her low back disability she cannot exercise, stand or sit 
for long periods of time, lift heavy objects, or bend over a 
lot.  If she engages in these activities, she needs to lie 
down and take pain medication.  She believes that her low 
back problems caused her to become overweight and that this 
will impact her health in the future.  

As noted above, the prior to September 26, 2003, the 
effective date of the regulations that changed the rating 
criteria for disabilities of the spine, the Veteran's low 
back disability was rated pursuant to the version of 38 
C.F.R. § 4.71a, diagnostic code 5925 then in effect.  The 
Veteran does not meet the criteria for a higher evaluation 
for that period.  While she reported painful motion of her 
low back, upon examination the range of motion of her spine 
was normal, there was no muscle spasm, and there were no 
postural abnormalities.  Therefore, she did not meet the 
criteria then in effect for a higher rating for her 
lumbosacral strain.

For the period beginning September 26, 2003, the Veteran's 
spinal disability is rated using the criteria most favorable 
to her.  However, neither the old nor the new rating criteria 
are productive of a higher rating in this case.  The 
Veteran's ability to flex her back forward was not shown to 
be limited to 30 degrees or less and she did not have any 
type of ankylosis or any disability of the cervical spine. 
She did not experience any incapacitating episodes of 
intervertebral disk syndrome, so the alternative rating 
criteria applicable to rating disabilities of the spine based 
on incapacitating episodes are not applicable.  Therefore, 
she did not meet the criteria for a rating in excess of 20 
percent under the rating criteria that are currently in 
effect.  The first showing of an increased pathology was on 
the examination in December 2004 where, for the first time, 
significant limitation of motion was shown.

Similarly, since the Veteran was not shown to have severe 
lumbosacral strain characterized by listing of the whole 
spine to the opposite side, a positive Goldwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularities of joint space, or some of these symptoms 
combined with abnormal mobility on forced motion, she did not 
meet the criteria necessary for a higher rating under the 
rating criteria in effect at the time that she filed her 
claim.  Rather, her posture was normal and there was no 
evidence of osteoarthritis or joint irregularities.  She did 
have some loss of range of forward motion of her back at the 
December 2004 examination, but this was not so severe as to 
be considered "marked."  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture so as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. 111, 115 (2008).  The Veteran's symptoms 
of limited motion and back pain are fully contemplated by the 
schedular rating criteria.  While the Veteran expresses 
concern that her back pain may cause her to develop other 
disabilities as she ages, this is not a basis for an 
extraschedular evaluation.  Rather, if the Veteran does in 
fact develop any disabilities that she believes are secondary 
to her low back disability, she may apply for service 
connection for those disabilities.  

The benefit of the doubt doctrine does not apply because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a higher rating for 
lumbosacral strain is denied.


ORDER

An initial compensable evaluation for hearing loss is denied.

An initial evaluation in excess of 10 percent for lumbosacral 
strain for the period prior to September 26, 2003 is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
for the period beginning September 26, 2003 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


